369 U.S. 658 (1962)
TORRANCE
v.
CALLENIUS ET AL., MEMBERS OF THE IOWA BOARD OF CONTROL, ET AL.
No. 227, Misc.
Supreme Court of United States.
Decided May 14, 1962.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for consideration in light of Goldlawr, Inc., v. Heiman, ante, p. 463.
MR. JUSTICE HARLAN and MR. JUSTICE STEWART, for the reasons given in their dissent in the Goldlawr case, would deny certiorari.
MR. JUSTICE FRANKFURTER took no part in the consideration or decision of this case.